   Case: 1:17-cv-06802 Document #: 177 Filed: 04/16/19 Page 1 of 2 PageID #:6827


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: Kranos IP Corporation et al., v.               Case Number: 17-cv-6802
            Riddell, Inc.

An appearance is hereby filed by the undersigned as attorney for:
Riddell, Inc.
Attorney name (type or print): Michelle M. Umberger

Firm: Perkins Coie LLP

Street address: 33 East Main Street, Suite 201

City/State/Zip: Madison, WI 53703-3095

Bar ID Number: 1023801                                     Telephone Number: (608) 663-7469
(See item 3 in instructions)

Email Address: MUmberger@perkinscoie.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes       ✔ No
If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on 4/16/2019

Attorney signature:            S/ Michelle M. Umberger
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
 Case: 1:17-cv-06802 Document #: 177 Filed: 04/16/19 Page 2 of 2 PageID #:6828



                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on April 16, 2019, a true and correct copy of the
foregoing was served via the CM/ECF system upon the following attorneys of record:

       James J. Lukas, Jr.
       lukasj@gtlaw.com
       Benjamin P. Gilford
       gilfordb@gtlaw.com
       Howard E. Silverman
       silvermanh@gtlaw.com
       Richard D. Harris
       harrisr@gtlaw.com
       Matthew J. Levinstein
       levinsteinm@gtlaw.com
       Callie Sand
       sandc@gtlaw.com
       Greenberg Traurig, LLP
       77 W. Wacker Dr., Suite 3100
       Chicago, Illinois 60601

       Attorneys for Defendant, Kranos Corporation
      d/b/a Schutt Sports




                                            By: /s/ Michelle M. Umberger
                                                 Attorney for Defendant Riddell, Inc.
